 1 DAVID L. ANDERSON (CABN 149604)
                                                                                 FILED
   United States Attorney
 2
                                                                                   May 06 2020
 3
                                                                             SUSANY. SOONG
 4                                                                      CLERK, U.S. DISTRICT COURT
 5                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                              SAN FRANCISCO
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                            )   CASE NO. CR20-190JD
                                                          )
12           Plaintiff,                                   )   VIOLATION:
                                                          )   18 U.S.C. §§ 1343, 1346 –Wire Fraud and Honest
13      v.                                                )   Services Wire Fraud;
                                                          )   18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) –
14   GEOFFREY MARK PALERMO,                               )
                                                          )   Forfeiture Allegation
15           Defendant.                                   )
                                                          )   SAN FRANCISCO VENUE
16                                                        )
                                                          )
17

18                                             INFORMATION
19 The United States Attorney charges:

20                                            Introductory Allegations
21           At all times relevant to this Information:
22           1.      Justice Investors LP (“Justice Investors”) was a California limited partnership, with its
23 principal place of business in Los Angeles, California. Justice Investors owned and operated the Hilton

24 Hotel at 750 Kearny Street in San Francisco, California (“Hotel”).

25           2.      The defendant, GEOFFREY MARK PALERMO, was a Managing Director of Justice
26 Investors from approximately November 2008 until his resignation on or about June 8, 2016. As an

27 officer of Justice Investors, PALERMO owed fiduciary duties to Justice Investors, including the duty to

28 refrain from self-dealing.


     INFORMATION
 1          3.     From on or about December 1, 2013 through on or about June 8, 2016, an entity

 2 controlled by PALERMO, GMP Management Corporation (“GMP”), had a Management Services

 3 Agreement with Justice Investors for administration and management of the Hotel for a term of three

 4 years. Pursuant to the Management Services Agreement, Justice Investors paid GMP set management

 5 fees—$325,000 the first year, with a five percent cost-of-living increase for each of the next two years.

 6 GMP prepared annual budgets for Justice Investors and was generally not supposed to receive payments

 7 in excess of the agreed upon management fees and annual budget without the prior approval of Justice

 8 Investors.

 9          4.     PALERMO was the President of GMP and had authority, under the Management

10 Services Agreement, to enter into contracts on behalf of Justice Investors and to choose contractors and

11 otherwise manage construction and capital improvement projects at the hotel. Contracts for over

12 $25,000 were to be approved by Justice Investors, and payments in excess of $25,000 required approval

13 by Justice Investors and co-signature of at least one employee of GMP in addition to PALERMO.

14          5.     PALERMO opened Justice Investors accounts at East West Bank and had check signing

15 authority for these accounts from in or about December 2013 until his resignation in June 2016.

16 PALERMO would have the hotel’s controller wire funds from the hotel’s operating accounts to the

17 Justice Investors’ accounts.

18          6.     Contractor A owned and operated a construction company and a consulting firm in San

19 Francisco, California. Contractor A worked on various construction projects at the Hotel beginning no

20 later than in or around 2010. In late 2013, PALERMO selected Contractor A’s construction company to

21 be the general contractor for a large renovation project at the Hotel. Contractor A was paid over $2

22 million by Justice Investors in 2014 and 2015 for work performed in connection with the renovation

23 project.

24 COUNT ONE:              (18 U.S.C. §§ 1343 and 1346 – Wire Fraud, Honest Services Wire Fraud)

25          7.     Beginning no later than in or about December 2013 and continuing through in or about

26 June 2016, in the Northern District of California and elsewhere, the defendant

27                                      GEOFFREY MARK PALERMO,

28 and others, devised and intended to devise a scheme and artifice to defraud as to a material matter, and


     INFORMATION                                    2
 1 to obtain money and property by means of materially false and fraudulent pretenses, representations, and

 2 promises, and by means of omission and concealment of material facts, and to deprive Justice Investors

 3 of the defendant’s honest and faithful services, through bribery and kickbacks.

 4          8.     As part of the manner and means of carrying out the scheme and artifice, PALERMO,

 5 while an officer and fiduciary of Justice Investors, secretly demanded, received, and accepted money

 6 and things of value from Contractor A in exchange for PALERMO’s failing to faithfully perform his

 7 duties under the Management Services Agreement, contrary to the interests of Justice Investors,

 8 including but not limited to, by approving and causing Justice Investors to pay false and/or inflated

 9 invoices from Contractor A. PALERMO also engaged in certain conduct and made, in sum and
10 substance, materially false and fraudulent pretenses, representations, and promises to Justice Investors

11 and concealed material facts from Justice Investors including but not limited to, directing other GMP

12 employees to sign checks to Contractor A’s companies and converting for his own use the money he

13 unlawfully obtained.

14          9.     On or about May 11, 2015, in the Northern District of California and elsewhere, the

15 defendant and others involved in the scheme and artifice, for the purpose of executing the

16 aforementioned scheme and artifice to defraud, as defined by 18 U.S.C. §§ 1343 and 1346, did

17 knowingly transmit and cause to be transmitted in interstate and foreign commerce, by means of a wire

18 communication, certain writings, signs, signals, pictures, and sounds, specifically, electronic images of

19 check #33412 for $40,000 from Contractor A’s account at Trans Pacific National Bank in San

20 Francisco, California, to a bank account owned and controlled by PALERMO at East West Bank in

21 Pasadena, California.

22          All in violation of Title 18, United States Code, Sections 1343 and 1346.

23 FORFEITURE ALLEGATION:                  (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

24          10.    The allegations contained in this Information are re-alleged and incorporated by reference

25 for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

26 Title 28, United States Code, Section 2461(c).

27          11.    Upon conviction for the offense set forth in this Information, the defendant,

28                                      GEOFFREY MARK PALERMO,


     INFORMATION                                     3
 1 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

 2 Title 28, United States Code, Section 2461(c), all property, real or personal, constituting, or derived

 3 from proceeds the defendant obtained directly and indirectly, as the result of the commission of the

 4 offense, including a 2015 Ferrari F12 (VIN No. ZFF74UFA0F0210411).

 5          12.     If any of the property described above, as a result of any act or omission of the defendant:

 6                  a.     cannot be located upon exercise of due diligence;

 7                  b.     has been transferred or sold to, or deposited with, a third party;

 8                  c.     has been placed beyond the jurisdiction of the court;

 9                  d.     has been substantially diminished in value; or

10                  e.     has been commingled with other property which cannot be divided without

11                         difficulty,

12 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

13 United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

14          All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,

15 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

16

17 DATED: May 6, 2020                                     DAVID L. ANDERSON
                                                          United States Attorney
18

19
                                                          KATHERINE L. WAWRZYNIAK
20                                                        Assistant United States Attorney
21

22

23

24

25

26

27

28


     INFORMATION                                      4
AO 257 (Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT                 INFORMATION                   INDICTMENT                       Name of District Court, and/or Judge/Magistrate Location
                                                                  SUPERSEDING                        NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                               SAN FRANCISCO DIVISION
 18 U.S.C. §§ 1343, 1346 -- Wire Fraud and Honest Services               Petty
 Wire Fraud
 18 U.S.C. § 981 and 28 U.S.C. § 2461(c) – Criminal Forfeiture.          Minor              DEFENDANT - U.S
                                                                         Misde-
                                                                         meanor
                                                                                           Geoffrey Mark Palermo
                                                                         Felony
                                                                                               DISTRICT COURT NUMBER
PENALTY:       Maximum Penalties:
               20 years imprisonment;                                                               CR20-190JD
               $250,000 fine, or twice the gross gain/loss;
               $100 special assessment; and
               3 years’ supervised release.
                                                                                                                         DEFENDANT
                               PROCEEDING                                                        IS NOT IN CUSTODY
                                                                                                   Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                1)       If not detained give date any prior
                      Federal Bureau of Investigation
                                                                                                   summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                        2)       Is a Fugitive
       give name of court
                                                                                          3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                 IS IN CUSTODY
                                                                                          4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                       5)       On another conviction
       which were dismissed on motion
       of:
                                                                    SHOW
                                                                  DOCKET NO.
                                                                                                                                    }         Federal         State

             U.S. ATTORNEY               DEFENSE
                                                          }                               6)       Awaiting trial on other charges
                                                                                                    If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                   Yes            If "Yes"
       pending case involving this same
       defendant                                                  MAGISTRATE
                                                                                               Has detainer
                                                                                               been filed?         No
                                                                                                                             }    give date
                                                                                                                                  filed
                                                                   CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                          }                                    DATE OF
                                                                                               ARREST
                                                                                                                         Month/Day/Year


                                                                                               Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form                 DAVID L. ANDERSON
                                                                                               DATE TRANSFERRED
                                                                                               TO U.S. CUSTODY
                                                                                                                                       Month/Day/Year


                                  U.S. Attorney           Other U.S. Agency

Name of Assistant U.S.                                                                              This report amends AO 257 previously submitted
Attorney (if assigned)                       Katherine L. Wawrzyniak
                                                         ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                 NO PROCESS*                   WARRANT         Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                    * Where defendant previously apprehended on complaint, no new summons or
                                                                                  warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                  Date/Time:                                 Before Judge:

        Comments:
                                                                                   FILED
                                                                                      May 06 2020
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA SUSANY. SOONG
                                                                      CLERK, U.S. DISTRICT COURT
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                             CRIMINAL COVER                    SHEET       SAN FRANCISCO

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.


 CASE NAME:                                                CASE NUMBER:
 USA V.    Geoffrey Mark Palermo                                    CR     20-190JD

 Is This Case Under Seal?                       Yes ✔ No

 Total Number of Defendants:                       1 ✔ 2-7            8 or more

 Does this case involve ONLY charges
                                                Yes       No    ✔
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crim. L.R. 18-1):                    SF ✔ OAK             SJ

 Is this a potential high-cost case?            Yes       No ✔

 Is any defendant charged with
                                                Yes       No ✔
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes       No ✔

 Assigned AUSA
                    Katherine L. Wawrzyniak               Date Submitted:   05/06/2020
 (Lead Attorney):

 Comments:




                                                               RESET FORM              SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
